Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on June 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Remarks, filed June 30, 2021 have been fully considered. But they are not persuasive. 

Regarding Claim 1, Applicants state in pages 7-8 of Remarks that “Claim 1 recites the limitations of generating first information associated with the first 3D space for the first object based on the first position. None of the references cited by the Examiner teaches or suggests these limitations. Therefore, neither any single reference nor any combination of the cited references can teach or suggest each and every limitation of claim 1. 
Russell discloses video conferencing systems for a set of users of individual workstations. See Russell at [0020]. Each workstation pre-generates a set of models of the particular user who is using that workstation, where each model represents a different position or pose of the user. See id at [0018]. Each workstation uses a depth camera to detect a position or pose of the user, selects the corresponding pre-defined model, and transmits the selected model to the other workstations. See id. at [0018] and  at a selected position, which can be defined by a user or selected by the workstation. 
See iL at [0025]. 
In the rejections, the Examiner maps the first information for the first object, recited in claim 1, to the idea of generating the 3D model of the user, disclosed in Russell, and the first 3D space, recited in claim 1, to the physical space of one of the workstations, disclosed in Russell. See Office Action at pages 2-3. Based on these claim mappings, to teach or suggest the above limitations of claim 1, Russell would have to disclose that information, such as the 3D model, generated by a given workstation is associated with the position of the 3D model within the physical space of that workstation. Importantly, Russell includes no such teachings. Rather, in Russell, the workstations select and exchange only the 3D models of the particular users. See Russell at [0019]. Further, each workstation determines how to position the 3D models around the virtual conference table according to various criteria, such as positioning the models at pre-defined positions based on the number of interacting users. See id. at [0025]. Notably, the workstations do not consider the positions of any of the 3D models within the physical space of the workstations when determining how to position the 3D models around the virtual conference room table. Russell is silent in this regard. See id. at [0025]. In view of at least these distinctions, Applicant submits that Russell cannot be properly interpreted as teaching or suggesting the above limitations of claim 1”.


 Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. The examiner aware the applicant describes the specification of the present application. However, the claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims. The claims can be interpreted several the broadest reasonable interpretation during the examination according to MPEP 2111. Under the broadest reasonable interpretation, the examiner respectfully maintains that the prior art rejections in this case are proper for the following reasons. In respond to the applicant’s arguments, the examiner recites Russell in order to disclose the issue. 
Russell discloses the workstation (As shown in FIGS. 1 and 3) is located in one 3D space and configured to communicate packets between other workstations (As shown in FIG. 4). The workstation includes an image capture module for capturing visible-light based pictures and depth images of the user using depth camera. The workstation can employ the captured visible-light images and the depth data to create a 3D model of the user for communication to other remote workstations (Paragraph [0014]). Therefore, Russell discloses “determining a first position of a first object within a first three-dimensional (3D) space” recited in claim 1.
In additional, paragraph [0018] of Russell describes “In operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105.  Based on the captured images and depth data, the processor 320 generates a 3D model 323 of the user 105.  In at least one embodiment the processor 320 generates the 3D model 323 by selecting one of a plurality of pre-defined models (not shown at FIG. 3) of the user 105, wherein the pre-defined models can be created during a calibration of the workstation 100.  In other embodiments, the pre-defined models can be defined based on previously identified poses of the user 105 during use The processor 320 can match one or more of the depth data and the images to one of the pre-defined models based on a pre-defined or dynamically generated energy function … In some embodiments, the processor 300 can form a 3D mesh based on the selected pre-defined model, and adjust the mesh based on the captured image and depth data to generate the 3D model 323 so that it closely matches a current pose of the user 105”. Thus, a 3D model of the user is generated by using the captured image and depth data or adjusting the 3D mesh of the selected pre-defined model based on the captured image and depth data so that it closely matches a current pose of the user. Further, Russell discloses a method (As shown in FIG. 6) for capturing images of a user of the workstation and depth information associated with the user of the workstation; generating a 3D model of the user based on the images and depth information captured and sending 3D model of the user to remote systems (Paragraphs [0026]-[0027]). The invention of Russell discloses video-based communication between multiple workstations. Thus, Russell discloses “generating first information associated with the first 3D space for the first object based on the first position; transmitting the first information to a computing device that renders first video content for display within a second 3D space based on the first information” recited in claim 1.
Furthermore, Russell discloses the workstation receives 3D models of corresponding users of the remote workstations after sending 3D model of the user to remote systems (Paragraph [0027]; as shown in FIG. 4, the workstation is connected to while transmitting the first information to the computing device, receiving second information associated with the second 3D space and with a second object and generated based on a second position determined for the second object within the second 3D space” recited in claim 1.
Accordingly, Russell discloses the limitations recited in claim 1 and the above arguments (claims 11 and 20 recite limitations similar to those discussed above in connection with claim 1. Thus, they have the same reasons).
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-10 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Russell et al (U.S. Patent Application Publication 2020/0154076 A1).

	Regarding claim 1, Russell discloses a computer-implemented method for remote mixed-reality interaction between users, the method comprising: 
determining a first position of a first object within a first three-dimensional (3D) space (FIG. 3 shows the workstation 100 of FIG. 1; paragraph [0021], the use of the workstation 100 for video-based communication can be better understood with reference to FIG. 4, which illustrates multiple workstations communicating via a network in accordance with at least one embodiment.  In the depicted embodiment, the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3. Workstation 100 (as shown in FIG. 4) is located at a first 3D space with a first user; FIG. 6; paragraph [0026], at block 602, the workstation employs one or more cameras to capture images of a user of the workstation.  In at least one embodiment, the one or more cameras includes a depth camera that captures depth information associated with the user of the workstation; paragraph [0018], in operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105.  Based on the captured images and depth data, the processor 320 generates a 3D model 323 of the user 105.  In at least one embodiment the processor 320 generates the 3D model 323 by selecting one of a plurality of pre-defined models (not shown at FIG. 3) of the user 105, wherein the pre-defined models can be created during a calibration of the workstation 100. Each of the pre-defined models can represent a different position of the user 105.  The processor 320 can match one or more of the depth data and the images to one of the pre-defined models based on a pre-defined or dynamically generated energy function); 
generating first information associated with the first 3D space for the first object based on the first position (Paragraph [0027], at block 606 the workstation generates a 3D model of the user based on the images and depth information captured at block 602); 
transmitting the first information to a computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network; paragraph [0022], each workstation communicates the corresponding 3D model of the respective user to the other workstations via the network 430.  Each workstation receives the 3D models from the other workstations) that renders first video content for display within a second 3D space based on the first information (Paragraph [0022], each workstation receives the 3D models from the other workstations. Thus, the workstation 435 is located at a second 3D space with a second user and receives the 3D models from workstation 100; paragraphs [0019]-[0020], the network interface 315 receives 3D models 324 from the remote workstations … The processor 320 generates a plurality of frames based on the 3D environment for rendering at the display 102; paragraph [0024], the workstations 100, 435, and 437 thus support immersive video conferencing and other video-based communication applications); and 
while transmitting the first information to the computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network), receiving second information associated with the second 3D space and with a second object and generated based on a second position determined for the second object within the second 3D space (Paragraph [0027], at block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations; paragraph [0021], the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3.  The network 430 is a packet-switched network generally configured to communicate packets between the workstations 100, 435, and 437. As shown in FIG. 4, the workstation 100 receives the 3D model corresponding user of the remote workstation 435).

	Regarding claim 2, Russell discloses everything claimed as applied above (see claim 1), and Russell discloses further comprising: 
rendering the second information into second video content (FIG. 6; paragraph [0027], at block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations (Workstation 100 receives 3D models of corresponding users of the remote workstation 435); paragraph [0028], at block 612, the workstation determines the positions for each of the received 3D models in a 3D space of a virtual environment, such as a virtual conference room.  At block 614, based on the virtual environment with the 3D models placed in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display); and 
Paragraph [0028], at block 614, based on the virtual environment with the 3D models placed in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display. The workstation thereby displays the received 3D models in the virtual environment via an apparently 3D image.  The curved autostereoscopic display thus supports an immersive interaction with other users, improving video-based communication Thus, the display of workstation 100 will displayed the generated 3D video of the user within workstation 435).    

	Regarding claim 9, Russell discloses everything claimed as applied above (see claim 1), and Russell further discloses wherein the first position of the first object within the first 3D space is determined (FIG. 4; paragraph [0021], workstation 100 as described above with respect to FIG. 3; paragraph [0018], in operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105.  Based on the captured images and depth data, the processor 320 generates a 3D model 323 of the user 105.  In at least one embodiment the processor 320 generates the 3D model 323 by selecting one of a plurality of pre-defined models (not shown at FIG. 3) of the user 105, wherein the pre-defined models can be created during a calibration of the workstation 100. Each of the pre-defined models can represent a different position of the user 105.  The processor 320 can match one or more of the depth data and the images to one of the pre-defined models based on a pre-defined or dynamically generated energy function) while the second position of the second object within the second 3D space is determined (Paragraph [0021], the workstation 435 is configured similarly to the workstation 100 as described above with respect to FIG. 3; paragraph [0018], in operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105.  Based on the captured images and depth data, the processor 320 generates a 3D model 323 of the user 105.  In at least one embodiment the processor 320 generates the 3D model 323 by selecting one of a plurality of pre-defined models (not shown at FIG. 3) of the user 105, wherein the pre-defined models can be created during a calibration of the workstation 100. Each of the pre-defined models can represent a different position of the user 105.  The processor 320 can match one or more of the depth data and the images to one of the pre-defined models based on a pre-defined or dynamically generated energy function).   
	
	Regarding claim 10, Russell discloses everything claimed as applied above (see claim 1), and Russell further disclose wherein the first video content for display within the second 3D space comprises 3D video content (Paragraph [0025], FIG. 5 is a diagram illustrating an example of the workstation 100 placing received 3D models of other users (e.g., the users of workstations 435 and 437 of FIG. 4) in a 3D space 500 for display in accordance with at least one embodiment.  In the depicted example, the workstation 100 places the user 105 at an origin 551 of the 3D space 500, then places user models 552 and 553 at positions relative to the origin 551; FIG. 6; paragraph [0028], at block 612, the workstation determines the positions for each of the received 3D models in a 3D space of a virtual environment, such as a virtual conference room.  At block 614, based on the virtual environment with the 3D models placed in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display).

	Regarding claim 20, Russell discloses a non-transitory computer readable medium storing instructions that, when executed by a processor (Paragraph [0029], the software comprises one or more sets of executable instructions stored or otherwise tangibly embodied on a non-transitory computer readable storage medium.  The software can include the instructions and certain data that, when executed by the one or more processors, manipulate the one or more processors to perform one or more aspects of the techniques described above. The non-transitory computer readable storage medium can include, for example, a magnetic or optical disk storage device, solid state storage devices such as Flash memory, a cache, random access memory (RAM) or other non-volatile memory device or devices, and the like), cause the processor to perform the steps of: 
determining a first position of a first object within a first three-dimensional (3D) space (FIG. 3 shows the workstation 100 of FIG. 1; paragraph [0021], the use of the workstation 100 for video-based communication can be better understood with reference to FIG. 4, which illustrates multiple workstations communicating via a network in accordance with at least one embodiment.  In the depicted embodiment, the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3. Workstation 100 (as shown in FIG. 4) is located at a first 3D space with a first user; FIG. 6; paragraph [0026], at block 602, the workstation employs one or more cameras to capture images of a user of the workstation.  In at least one embodiment, the one or more cameras includes a depth camera that captures depth information associated with the user of the workstation); 
generating first information associated with the first 3D space for the first object based on the first position (Paragraph [0027], at block 606 the workstation generates a 3D model of the user based on the images and depth information captured at block 602); 
transmitting the first information to a computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network; paragraph [0022], each workstation communicates the corresponding 3D model of the respective user to the other workstations via the network 430.  Each workstation receives the 3D models from the other workstations) that renders first video content for display within a second 3D space based on the first information (Paragraph [0022], each workstation receives the 3D models from the other workstations. Thus, the workstation 435 is located at a second 3D space with a second user and receives the 3D models from workstation 100; paragraphs [0019]-[0020], the network interface 315 receives 3D models 324 from the remote workstations … The processor 320 generates a plurality of frames based on the 3D environment for rendering at the display 102; paragraph [0024], the workstations 100, 435, and 437 thus support immersive video conferencing and other video-based communication applications); and
while transmitting the first information to the computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network), receiving second information that is associated with the second 3D space and with a second object and generated based on a second position determined for the second object within the second 3D space (Paragraph [0027], at block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations; paragraph [0021], the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3.  The network 430 is a packet-switched network generally configured to communicate packets between the workstations 100, 435, and 437. As shown in FIG. 4, the workstation 100 receives the 3D model corresponding user of the remote workstation 435).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 3, 5-8, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (U.S. Patent Application Publication 2020/0154076 A1) in view of SHIMAKAWA et al (U.S. Patent Application Publication 2019/0303594 A1).

	Regarding claim 3, Russell discloses everything claimed as applied above (see claim 2), and Russell disclose the workstation determines the positions for each of the received 3D models in a 3D space of a virtual environment, such as a virtual conference room (FIG. 5) and place the 3D models in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display (FIG. 6; paragraph [0028]).
	However, Russell does not specifically disclose further comprising, prior to causing the second video content to be displayed within the first 3D space, temporally synchronizing the first video content with the second video content.
	In the similar field of endeavor, SHIMAKAWA discloses (Paragraphs [0044]-[0045], FIG. 1 shows the information processing system according to the present embodiment includes a server 10, a plurality of clients 20, and a communication network 26; a client 20 is arranged in each of the plurality of real spaces 2 and there are one or more users in each real space 2. User 4a is a first object within a first 3D space (real space A) and user 4b is a second object within a second 3D space (real space B)) further comprising, prior to causing the second video content to be displayed within the first 3D space (FIG. 6 shows the shared space managing unit 100 of FIG. 5; paragraph [0094], the shared space generating unit 102 has a synchronizing unit 150, a shared space synthesizing unit 152, a delivering unit 154, and a shared space frame data DB 156; paragraph [0097], the delivering unit 154 generates frame data to be transmitted to the output unit 24 in the real space for each real space.  Then, the delivering unit 154 transmits each piece of generated frame data to the client connecting unit 120 corresponding to the real space of the transmission destination of the frame data. Before delivering the each piece of generated frame data to the client connecting unit 120, the synchronizing unit 150 will perform on the received data from each real space), temporally synchronizing the first video content with the second video content (Paragraph [0095], the synchronizing unit 150 sequentially transmits the frame data and the second control information received from each of a plurality of clients 20 to the shared space synthesizing unit 152 together for each piece of information (for example, each frame) having the same timing. Thus, the stream received from the input unit 22a (the transmitting unit 228) in the real space 2a and the stream received from the input unit 22b (the transmitting unit 228) in the real space 2b (paragraph [0073]) are synchronized having the same timing).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA, and applying the techniques for implementing an integrative interactive space taught by SHIMAKAWA to provide functions for synchronizing two video sequences having the same timing and display the synchronized the video sequences 

	Regarding claim 5, Russell discloses everything claimed as applied above (see claim 1).
	However, Russell does not specifically disclose wherein the first information includes first 3D point-cloud information for the first 3D space.
	In the similar field of endeavor, SHIMAKAWA discloses (Paragraphs [0044]-[0045], FIG. 1 shows the information processing system according to the present embodiment includes a server 10, a plurality of clients 20, and a communication network 26; a client 20 is arranged in each of the plurality of real spaces 2 and there are one or more users in each real space 2. User 4a is a first object within a first 3D space (real space A) and user 4b is a second object within a second 3D space (real space B)) wherein the first information includes first 3D point-cloud information for the first 3D space (FIG. 2; paragraph [0055], for example, the sensor unit 220 first generates point cloud data in units of frames, and performs an object segmentation process on the basis of the generated point cloud data.  Then, the sensor unit 220 calculates information of the region that each of the segmented objects occupies in the real space 2 in which the sensor unit 220 is arranged.  Further, the sensor unit 220 assigns an object ID to each object; paragraphs [0057]-[0061], further, the sensor unit 220 can perform a modeling process on each of the segmented objects and generate a 3D mesh … Further, the sensor unit 220 outputs the frame data including the captured 2D image, the acquired 3D data of each object, and the 2D image correlation information in units of frames; paragraphs [0064]-[0067], the recognizing unit 224 performs various types of recognition processes on the basis of the frame data transmitted from the sensor unit 220.  For example, the recognizing unit 224 may perform the recognition process on the basis of the 3D data included in the frame data or may perform the recognition process on the basis of the 2D image included in the frame data … Further, the recognizing unit 224 adds the result of the recognition process to the transmitted frame data, and transmits the resulting frame data to the stream generating unit 226).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA to acquire the 2D data of the real space and generate 3D point cloud data corresponding to each object for generating 3D visual data on the remote workstation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of SHIMAKAWA to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 5).

	In the similar field of endeavor, SHIMAKAWA discloses further comprising causing the first video content to be displayed within the second 3D space as augmented reality content (FIG. 1; paragraph [0099], the output unit 24 may be a wearable device such as, for example, an HMD or augmented reality (AR) glasses; FIG. 2; paragraph [0103], the synthesizing unit 244 generates (renders) an AR video.  Further, the synthesizing unit 244 transmits the generated video to the display unit 246).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA to provide the augmented reality content on the display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of SHIMAKAWA to obtain the invention as specified in claim.

	Regarding claim 7, Russell discloses everything claimed as applied above (see claim 1), and Russell discloses an eye-tracking module to track the positions of the user's eyes as she uses the workstation.

	In the similar field of endeavor, SHIMAKAWA discloses (Paragraphs [0044]-[0045], FIG. 1 shows the information processing system according to the present embodiment includes a server 10, a plurality of clients 20, and a communication network 26; a client 20 is arranged in each of the plurality of real spaces 2 and there are one or more users in each real space 2. User 4a is a first object within a first 3D space (real space A) and user 4b is a second object within a second 3D space (real space B)) wherein the first object comprises a position-tracked object (FIG. 2, paragraph [0059], the sensor unit 220 can perform a tracking process of each object on the basis of a feature quantity of each segmented object or the like), and the first information includes 3D location information for the position-tracked object (Paragraph [0055], the sensor unit 220 first generates point cloud data in units of frames, and performs an object segmentation process on the basis of the generated point cloud data.  Then, the sensor unit 220 calculates information of the region that each of the segmented objects occupies in the real space 2 in which the sensor unit 220 is arranged.  Further, the sensor unit 220 assigns an object ID to each object.  Here, the object IDs are IDs uniquely identifying each object; paragraphs [0057]-[0058], the sensor unit 220 can perform a modeling process on each of the segmented objects and generate a 3D mesh … the sensor unit 220 further generates 2D image correlation information indicating a correspondence relation between each object and a 2D image captured by the sensor unit 220.  Here, the 2D image correlation information is information indicating a position in the captured 2D image corresponding to each object).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA to provide functions to track the object within the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of SHIMAKAWA to obtain the invention as specified in claim.

	Regarding claim 8, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 7).
 	However, Russell does not specifically disclose wherein determining the first position of the first object comprises receiving signals from a spatial tracker device coupled to the first object.
	In the similar field of endeavor, SHIMAKAWA discloses wherein determining the first position of the first object comprises receiving signals from a spatial tracker device coupled to the first object (FIG. 1; paragraph [0044], each client 20 includes an input unit 22; paragraph [0052], the input unit 22 may include a plurality of cameras (for example, a plurality of depth cameras and a plurality of RGB cameras) installed in the real space 2.  The input unit 22 acquires 3D data of each object in the real space, for example, by sensing the real space in which the input unit 22 is arranged; paragraph [0059], the sensor unit 220 can perform a tracking process of each object on the basis of a feature quantity of each segmented object or the like).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA to provide functions to track the object within the 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of SHIMAKAWA to obtain the invention as specified in claim.

Regarding claim 11, Russell discloses a system, comprising: 
a camera configured to determine a first position of a first object disposed within a first three-dimensional (3D) space (FIGS. 1 and 3; paragraph [0018], in operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105); 
a memory that stores instructions (Paragraph [0029], the software comprises one or more sets of executable instructions stored or otherwise tangibly embodied on a non-transitory computer readable storage medium.  The software can include the instructions and certain data that, when executed by the one or more processors, manipulate the one or more processors to perform one or more aspects of the techniques described above The non-transitory computer readable storage medium can include, for example, a magnetic or optical disk storage device, solid state storage devices such as Flash memory, a cache, random access memory (RAM) or other non-volatile memory device or devices, and the like); and 
a processor that is coupled to the memory and is configured to perform the steps of (Paragraph [0029], the software can include the instructions and certain data that, when executed by the one or more processors, manipulate the one or more processors to perform one or more aspects of the techniques described above), upon executing the instructions: 
causing the camera to determine the first position of the first object within the first 3D space (Paragraph [0021], the use of the workstation 100 for video-based communication can be better understood with reference to FIG. 4, which illustrates multiple workstations communicating via a network in accordance with at least one embodiment.  In the depicted embodiment, the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3. Workstation 100 (as shown in FIG. 4) is located at a first 3D space with a first user; FIG. 6; paragraph [0026], at block 602, the workstation employs one or more cameras to capture images of a user of the workstation.  In at least one embodiment, the one or more cameras includes a depth camera that captures depth information associated with the user of the workstation; paragraph [0018], in operation, the processor 320 controls the camera 321 and the depth camera 322 to capture images and depth data of the user 105.  Based on the captured images and depth data, the processor 320 generates a 3D model 323 of the user 105.  In at least one embodiment the processor 320 generates the 3D model 323 by selecting one of a plurality of pre-defined models (not shown at FIG. 3) of the user 105, wherein the pre-defined models can be created during a calibration of the workstation 100. Each of the pre-defined models can represent a different position of the user 105.  The processor 320 can match one or more of the depth data and the images to one of the pre-defined models based on a pre-defined or dynamically generated energy function); 
generating first information associated with the first 3D space for the first object based on the first position (Paragraph [0027], at block 606 the workstation generates a 3D model of the user based on the images and depth information captured at block 602); 
transmitting the first information to a computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network; paragraph [0022], each workstation communicates the corresponding 3D model of the respective user to the other workstations via the network 430.  Each workstation receives the 3D models from the other workstations) that renders first video content for display within a second 3D space based on the first information (Paragraph [0022], each workstation receives the 3D models from the other workstations. Thus, the workstation 435 is located at a second 3D space with a second user and receives the 3D models from workstation 100; paragraphs [0019]-[0020], the network interface 315 receives 3D models 324 from the remote workstations … The processor 320 generates a plurality of frames based on the 3D environment for rendering at the display 102; paragraph [0024], the workstations 100, 435, and 437 thus support immersive video conferencing and other video-based communication applications); and 32PATENT Attorney Reference No: AUTO1457US1 
while transmitting the first information to the computing device (Paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network), receiving second information that is associated with the second 3D space and with a second object and generated based on a second position determined for the second object within the second 3D space (Paragraph [0027], at block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations; paragraph [0021], the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3.  The network 430 is a packet-switched network generally configured to communicate packets between the workstations 100, 435, and 437. As shown in FIG. 4, the workstation 100 receives the 3D model corresponding user of the remote workstation 435).
It is noted that Russell discloses the 3D data acquired by depth cameras. Russell does not specifically disclose a sensor configured to determine a first position of a first object disposed within a first three-dimensional (3D) space.
Paragraphs [0044]-[0045], FIG. 1 shows the information processing system according to the present embodiment includes a server 10, a plurality of clients 20, and a communication network 26; a client 20 is arranged in each of the plurality of real spaces 2 and there are one or more users in each real space 2. User 4a is a first object within a first 3D space (real space A) and user 4b is a second object within a second 3D space (real space B)) a sensor configured to determine a first position of a first object disposed within a first three-dimensional (3D) space (FIG. 2 is a functional block diagram illustrating a configuration example of the client 20 (the input unit 22 and the output unit 24); paragraph [0054], the sensor unit 220 may include various types of sensors such as a three-dimensional sensor (for example, a depth sensor, a stereo camera, or the like) and a two-dimensional sensor (for example, an image sensor, an infrared sensor, or the like).  The sensor unit 220 detects various types of information such as 3D data in the real space in which the sensor unit 220 is placed by performing a reception or reading process or the like.  For example, the sensor unit 220 may include a plurality of depth cameras and a plurality of RGB cameras.  Further, as each of a plurality of depth cameras detects distance information to an object located in front of the depth camera, the sensor unit 220 can acquire 3D data of substantially all of the real space).
	Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of 

	Regarding claim 13, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 11), and Russell further disclose further comprising: 
a first 3D display device disposed within the first 3D space (Paragraph [0021], the use of the workstation 100 for video-based communication can be better understood with reference to FIG. 4, which illustrates multiple workstations communicating via a network in accordance with at least one embodiment.  In the depicted embodiment, the workstation is connected to a network 430, which is further connected to workstations 435 and 437.  Each of the workstations 435 and 437 are configured similarly to the workstation 100 as described above with respect to FIG. 3; paragraph [0022], each workstation receives the 3D models from the other workstations, places the received 3D models in a virtual 3D environment, and displays the virtual 3D environment via the corresponding autostereoscopic display. Thus, a first 3D display device with the workstation space 100); and 
a second 3D display device disposed within the second 3D space (Paragraph [0022], a second 3D display device with the workstation space 435),

rendering the second information into second video content (FIG. 6; paragraph [0027], at block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations (Workstation 100 receives 3D models of corresponding users of the remote workstation 435); paragraph [0028], at block 612, the workstation determines the positions for each of the received 3D models in a 3D space of a virtual environment, such as a virtual conference room.  At block 614, based on the virtual environment with the 3D models placed in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display); and 
causing the second video content to be displayed by the first 3D display device (Paragraph [0028], at block 614, based on the virtual environment with the 3D models placed in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display. The workstation thereby displays the received 3D models in the virtual environment via an apparently 3D image.  The curved autostereoscopic display thus supports an immersive interaction with other users, improving video-based communication Thus, the display of workstation 100 will displayed the generated 3D video of the user within workstation 435).

Regarding claim 14, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 13), and Russell further disclose (FIG. 4; paragraph [0021], the use of the workstation 100 for video-based communication can be better understood with reference to FIG. 4, which illustrates multiple workstations communicating via a network in accordance with at least one embodiment.  In the depicted embodiment, the workstation is connected to a network 430, which is further connected to workstations 435 and 437) wherein the processor is further configured to cause the second video content to be displayed by the first 3D display device (Paragraph [0022], each workstation receives the 3D models from the other workstations, places the received 3D models in a virtual 3D environment, and displays the virtual 3D environment via the corresponding autostereoscopic display; FIG. 6; paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network.  At block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations. Thus, workstation 100 sends and receives the generated 3D model to/from workstation 435; paragraph [0028], at blocks 612 and 614, the processor determines the position of the received 3D model from workstation 435 and generates the video frames on the display) while the first video content is displayed by the second 3D display device (Paragraph [0021], the workstation 435 is configured similarly to the workstation 100 as described above with respect to FIG. 3; FIG. 6; paragraph [0027], at block 608 the workstation employs a network interface to communicate the generated 3D model to one or more remote workstations via a local area or wide area network.  At block 610 the workstation employs the network interface to receive, via the local area or wide area network, 3D models of corresponding users of the remote workstations. Thus, workstation 435 sends and receives the generated 3D model to/from workstation 100; paragraph [0028], at blocks 612 and 614, the processor determines the position of the received 3D model from workstation 100 and generates the video frames on the display).

	Regarding claim 15, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 13).
However, Russell does not specifically disclose wherein the first 3D display device comprises a first head-mounted augmented-reality (AR) display device, and the second 3D display device comprises a second head-mounted AR display device.      
In the similar field of endeavor, SHIMAKAWA discloses wherein the first 3D display device comprises a first head-mounted augmented-reality (AR) display device (FIG. 1; paragraph [0099], the output unit 24 may be a wearable device such as, for example, an HMD or augmented reality (AR) glasses; As shown in FIG. 1, user 4a wears a head-mounted augmented-reality (AR) display device 24a within real space A), and the second 3D display device comprises a second head-mounted AR display device (As shown in FIG. 1, user 4b wears a head-mounted augmented-reality (AR) display device 24b within real space B).


	Regarding claim 19, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 11).
However, Russell does not specifically disclose wherein the first information includes first 3D point-cloud information associated with a surface detected in the first 3D space.
In the similar field of endeavor, SHIMAKAWA discloses (Paragraphs [0044]-[0045], FIG. 1 shows the information processing system according to the present embodiment includes a server 10, a plurality of clients 20, and a communication network 26; a client 20 is arranged in each of the plurality of real spaces 2 and there are one or more users in each real space 2. User 4a is a first object within a first 3D space (real space A) and user 4b is a second object within a second 3D space (real space B)) wherein the first information includes first 3D point-cloud information associated with a surface detected in the first 3D space (FIG. 2; paragraph [0055], for example, the sensor unit 220 first generates point cloud data in units of frames, and performs an object segmentation process on the basis of the generated point cloud data.  Then, the sensor unit 220 calculates information of the region that each of the segmented objects occupies in the real space 2 in which the sensor unit 220 is arranged.  Further, the sensor unit 220 assigns an object ID to each object; paragraphs [0057]-[0061], further, the sensor unit 220 can perform a modeling process on each of the segmented objects and generate a 3D mesh … Further, the sensor unit 220 outputs the frame data including the captured 2D image, the acquired 3D data of each object, and the 2D image correlation information in units of frames; paragraphs [0064]-[0067], the recognizing unit 224 performs various types of recognition processes on the basis of the frame data transmitted from the sensor unit 220.  For example, the recognizing unit 224 may perform the recognition process on the basis of the 3D data included in the frame data or may perform the recognition process on the basis of the 2D image included in the frame data … Further, the recognizing unit 224 adds the result of the recognition process to the transmitted frame data, and transmits the resulting frame data to the stream generating unit 226).
Russell and SHIMAKAWA are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of SHIMAKAWA to acquire the 2D data of the real space and generate 3D point cloud data corresponding to each object for generating 3D visual data on the remote workstation. Therefore, it would have been obvious to a person of ordinary skill in the art before the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (U.S. Patent Application Publication 2020/0154076 A1) in view of Pradeep et al (U.S. Patent Application Publication 2013/0201276 A1).

Regarding claim 4, Russell discloses everything claimed as applied above (see claim 2), and Russell disclose the workstation determines the positions for each of the received 3D models in a 3D space of a virtual environment, such as a virtual conference room (FIG. 5) and place the 3D models in their corresponding positions, the workstation generates left-eye and right-eye frames for concurrent display (FIG. 6; paragraph [0028]).
However, Russell does not specifically disclose further comprising, prior to causing the second video content to be displayed within the first 3D space, spatially synchronizing the first video content with the second video content.
In the similar field of endeavor, Pradeep discloses further comprising, prior to causing the second video content to be displayed within the first 3D space (FIG. 4; paragraph [0064], 406 presents location-based portions of the integrated interactive space for display, steps 400, 402 and 404 prior to the step 406), spatially synchronizing the first video content with the second video content (Paragraph [0062], step 400 synchronizes a camera at a first location and a camera at a second location into a common reference system.  For example, the cameras can be registered together into a common three-dimensional coordinate system such that video data from the cameras can be rendered appropriately to the end users; paragraph [0053], step 402 receives video data from the cameras at the first and second locations; step 404 generates an integrated interactive space using the video data and based on the common reference system.  For example, visual locations included in the video data can be correlated to positions within the common reference system based on which camera captured the video data and the camera's position in the common reference system; paragraph [0065], FIG. 5 illustrates an example implementation scenario 500 in which cameras positioned at different locations are synchronized to a common reference system.  Starting with the upper portion of the scenario 500, a fiducial marker 502 is illustrated.  In implementations, the fiducial marker 502 is an object that can be placed in various locations and can serve as a visual reference point within the locations; paragraph [0066], proceeding to the center portion of the scenario 500, the location 302 (introduced above) is illustrated as including a fiducial instance 504 of the fiducial marker 502, and a fiducial instance 506 of the fiducial marker 502; paragraph [0070], continuing to the bottom portion of the scenario 500, the location 308 (introduced above) is illustrated as including a fiducial instance 508 of the fiducial marker 502, and a fiducial instance 510 of the fiducial marker 502; paragraphs [0071]-[0073], using the determined orientation relationships between the cameras 304, 312, and the size scale information for the respective locations, an integrated interactive space can be generate using video data from the cameras.  Using similar techniques, relationships between the cameras (304, 310), (312, 306), and (306, 310) can be derived to augment the integrated interactive space, to generate other integrated interactive spaces, to improve the accuracy of the techniques, to render larger fields of view as part of the integrated interactive space, and so on. Thus, the interactive views 210 and 212 are generated for each frame having the scaled fields of view for the respective locations from the integrated interactive space).
Russell and Pradeep are analogous art because both pertain to utilize the techniques for implementing a shared interactive space. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of Pradeep, and applying the techniques for implementing an integrative interactive space taught by Pradeep to provide spatial tracking using multi-cameras in order to perform the spatially synchronization of two video sequences and display the synchronized the video sequences at position in a 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of Pradeep to obtain the invention as specified in claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (U.S. Patent Application Publication 2020/0154076 A1) in view of SHIMAKAWA et al (U.S. Patent Application Publication 2019/0303594 A1) in view of ZALEWSKI (U.S. Patent Application Publication 2009/0231425 A1).

Regarding claim 12, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 11).
However, Russell does not specifically disclose wherein the sensor comprises one of an IR depth sensor and a photodiode-based tracker configured to measure the timing of light pulses.
	In the similar field of endeavor, ZALEWSKI discloses (Abstract, a method for determining a position of a controller in a three-dimensional space is disclosed. The method includes an operation to calibrate a computer program to identify a group of recognized fixed points from a plurality of fixed points within the three-dimensional space using a depth camera integrated with the controller.  Another operation activates use of the controller and depth camera during interface with the application.  During use of the controller, image and depth data within the three-dimensional space is captured with the depth camera of the controller) wherein the sensor comprises one of an IR depth sensor and a photodiode-based tracker configured to measure the timing of light pulses (Paragraphs [0026]-[0027], FIG. 1 shows an exemplary space 100 where a console 106 is being used by user 102; the user 102 can interact with the console 108 through the GUI using a controller 104 that includes a mobile depth camera 105; paragraph [0030], FIGS. 2A-1 and 2A-2 are simplified views showing select components of the mobile depth camera 105 … In both embodiments, the mobile depth camera 105 can include a lens 200, a depth module 202 along with an image module 204, and logic processing 206.  The depth module 202 can include a variety of sensors, emitters, and logic.  In one embodiment, multiple infrared (IR) emitters can be arranged in an array around the lens 200.  The IR emitters can be used to send pulses of IR light that reflect off of objects in front of the controller 104.  Sensors associated with the IR emitters can measure the time for the reflected 
IR pulses to return in order to help determine the distance, or depth, of an object from the controller 104).
	Russell and ZALEWSKI are analogous art because both pertain to utilize the system for detecting the object within the 3D space by using sensors. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell having the depth module taught by ZALEWSKI to allow the system including an IR depth sensor to measure the timing of light pulses in order to determine the distance of object with 3D space. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of ZALEWSKI to obtain the invention as specified in claim.

Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (U.S. Patent Application Publication 2020/0154076 A1) in view of SHIMAKAWA et al (U.S. Patent Application Publication 2019/0303594 A1) in view of Chung et al (U.S. Patent Application Publication 2015/0350654 A1).

	Regarding claim 16, the combination of Russell in view of SHIMAKAWA discloses everything claimed as applied above (see claim 11).

determining a mixed reality mode associated with a second 3D display device disposed within the second 3D space and configured to display the first video content; 
based on the mixed reality mode, selecting a position measurement sampling rate; and 33PATENT Attorney Reference No: AUTO1457US1 
performing one or more position measurements of the first object within the first 3D space at the position measurement sampling rate.
In the similar field of endeavor, Chung discloses (Paragraph [0012], FIG. 1 illustrates a simplified block diagram of a video coding system 100 according to an embodiment of the present invention.  The system 100 may include a plurality of terminals 110, 120 interconnected via a network 130.  The terminals 110, 120 may support either unidirectional or bidirectional exchange of coded video data.  For bidirectional video exchange, each terminal 110, 120 may capture video data at a local location and code the video data for transmission to the other terminal via the network 130.  Each terminal 110, 120 may receive the coded video data of the other terminal from the network 130, decode the coded data and display the recovered video data locally) wherein the processor is further configured to determine the first position of the first object within the first 3D space by: 
determining a mixed reality mode associated with a second 3D display device disposed within the second 3D space and configured to display the first video content (Paragraph [0042], FIG. 4 illustrates communication flow 400 between a pair of terminals according to an embodiment of the present invention.  The terminals may exchange signaling 410 to build a communication session between them.  As part of this exchange, a decoding terminal may provide signaling 415 that identifies, to an encoding terminal, the decoding terminal's frame rate conversion capabilities. Thus, the terminal determines the decoding terminal's frame rate conversion capabilities); 
based on the mixed reality mode, selecting a position measurement sampling rate (Paragraph [0042], based on this information and based on information identifying characteristics of input video, an encoding terminal may assign a frame rate at which input video is to be coded and may communicate 420 this assignment to the decoding terminal); and 33PATENT Attorney Reference No: AUTO1457US1 
performing one or more position measurements of the first object within the first 3D space at the position measurement sampling rate (Paragraph [0043], the coding terminal may decimate input video to achieve the frame rate identified to the decoding terminal (box 430).  Decimation may include dropping of input frames and/or interpolation of frames from the input frames when the input frames are received at a frame rate higher than the frame rate identified to the decoding terminal.  Thereafter, the encoding terminal may code the resultant video data at the selected frame rate (box 435).  Video coding may exploit spatial and/or temporal redundancy in the resultant video data by, for example, coding according to motion-compensated prediction.  A coded video sequence obtained therefrom may be transmitted to the decoding terminal (arrow 440); FIG. 2; paragraph [0015], the video source 215 may be represented by a camera system that may include an image sensor and related circuitry to generate video data representing locally-captured image content; paragraph [0016], the pre-processor 220 may perform operations upon the source video to condition it for coding and/or transmission … Moreover, the types of pre-processing operations applied to source video may vary dynamically based on operating conditions of the terminal 210, including availability of processing resources at the terminal 210, conditions of a channel 240 and any operating conditions of a far end terminal 250 that are reported to the terminal 210).
	Russell and Chung are analogous art because both pertain to utilize the techniques for transmitting the video content between the pair of terminals. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of Chung, and applying the coding system taught by Chung to provide functions for exchanging the capability information between a pair of terminals in order to assign a frame rate at which input video is to be coded based on the decoding terminal's frame rate conversion capabilities. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of Chung to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Russell in view of SHIMAKAWA in view of Chung discloses everything claimed as applied above (see claim 16).

select a 2D video sampling rate; and 
generate, at the 2D video sampling rate, 2D video of at least a portion of the first 3D space.
In the similar field of endeavor, Chung discloses wherein the processor is further configured to, based on the mixed reality mode associated with the second 3D display device: 
select a 2D video sampling rate (FIG. 4; paragraph [0042], based on this information and based on information identifying characteristics of input video, an encoding terminal may assign a frame rate at which input video is to be coded and may communicate 420 this assignment to the decoding terminal); and 
generate, at the 2D video sampling rate, 2D video of at least a portion of the first 3D space (Paragraph [0043], the coding terminal may decimate input video to achieve the frame rate identified to the decoding terminal (box 430).  Decimation may include dropping of input frames and/or interpolation of frames from the input frames when the input frames are received at a frame rate higher than the frame rate identified to the decoding terminal.  Thereafter, the encoding terminal may code the resultant video data at the selected frame rate (box 435).  Video coding may exploit spatial and/or temporal redundancy in the resultant video data by, for example, coding according to motion-compensated prediction.  A coded video sequence obtained therefrom may be transmitted to the decoding terminal (arrow 440)).
	Russell and Chung are analogous art because both pertain to utilize the techniques for transmitting the video content between the pair of terminals. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of Chung, and applying the coding system taught by Chung to provide functions for exchanging the capability information between a pair of terminals in order to assign a frame rate at which input video is to be coded based on the decoding terminal's frame rate conversion capabilities. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of Chung to obtain the invention as specified in claim.

	Regarding claim 18, the combination of Russell in view of SHIMAKAWA in view of Chung discloses everything claimed as applied above (see claim 17).
However, Russell does not specifically disclose wherein the processor is further configured to transmit the 2D video of at least a portion of the first 3D space to the computing device in conjunction with the first information.
	In the similar field of endeavor, Chung discloses wherein the processor is further configured to transmit the 2D video of at least a portion of the first 3D space to the computing device in conjunction with the first information (FIG. 2; paragraph [0015], the types of pre-processing operations applied to source video may vary dynamically based on operating conditions of the terminal 210, including availability of processing resources at the terminal 210, conditions of a channel 240 and any operating conditions of a far end terminal 250 that are reported to the terminal 210.  The pre-processor 220 may provide pre-processed video to the video coder 225; paragraph [0017] the video coder 225 may code the video data presented to it by the pre-processor 220. The video coder 225 may exploit spatial and/or temporal redundancies in the input video by coding the input video according to motion-compensated prediction; paragraph [0018], the transmitter 230 may format coded video data for transmission in a channel 240).
	Russell and Chung are analogous art because both pertain to utilize the techniques for transmitting the video content between the pair of terminals. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the information processing system taught by Russell incorporate the teachings of Chung, and applying the coding system taught by Chung to provide functions for exchanging the capability information between a pair of terminals in order to assign a frame rate at which input video is to be coded based on the decoding terminal's frame rate conversion capabilities. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Russell according to the relied-upon teachings of Chung to obtain the invention as specified in claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XILIN GUO/Primary Examiner, Art Unit 2616